Case 2:19-cv-08917-SB-KS Document 32-8 Filed 02/11/21 Page 1 of 5 Page ID #:561




                       Exhibit 6
                        (Redacted)




                                 Exhibit 6
 Case 2:19-cv-08917-SB-KS Document 32-8 Filed 02/11/21 Page 2 of 5 Page ID #:562




                      OCM Group USA, Inc.                                                                                        Invoice
                                                                                                   Date            S.O. No.            Invoice#
  16555 Gale Ave. City oflndustry, CJ\ 91745
  Tel· 626-239-0506 / 626-622-7409 Fax: 626-400-2881                                            9/19/2018            11086             0005764

    Bill To                                                                          Ship To
  Grcatwall   Supcrn,arkct-Montcry   Park                                         Grcalwall Supcrrnarkct-Montcry Park
  �21 N Atlantic nh·d                                                             421 N Atlantic Olvd
  Monterey Par!... CA                                                             Monterey Park. CA




                                                                    P.O. No.        Terms         Due Date         Ship Date             Rep

                                                                                    Net 60        11/18/2018        9/18/2018

         Item             Site                               Description                       Quantity             Rate               Amount

  M06201                LA           Pan Pan-French Small Bread (Cream) 20g x                             10
                                     I Ope/pack, 20pack/cs
                                     ll5t115t+rnH1-M��
  M0l 101               LA            Ox-Tongue Shaped Cake 360g x 24boxes/cs                               2
                                     ff1:ffi:tt4%tlt
  C0l201                LA           XPP Premium Milk Tea Red Bean FLV 64g x                                I
                                     3cups/pack, 10packs/cs
                                     :a= JJUUOH4-IT Ii WH�                             ..
. A03101                LA           XPP- Meco Milk Tea 300ml x I 5cups/cs                                  I
                                     WM� Meco4$'L�
- A02101                LA           XPP- Lan Fong Yuen Milk Tea 280ml x
                                     I 5cups/cs
                                                                                                            I

                                     w�� �7'5ffil:WH�
  B08601                LA           WEILONG Kiss-Bum Beef Flavored 300g x                                  l
                                     50bags/cs/cs
                                      J!.ftffe-Uj1ft}E (#.'J:�4��)
  B02102                LA           Lays'- Potato Chips (Tomato Flavor) I 04g x                            I
                                     24btls/cs
                                     5pJqHtfffi �(ffi mi'*)
  B02105                LA           Lays'- Potato Chips (Lime Flavor) 104g x                               I
                                     24btls/cs
                                     5f-:iJ� JHfll�(Wrr'*)
  KSW-09                LA           KSW-Dried Fish (Spicy Flavor)                                          I
                                     13g x 20bags/box, 20boxes/cs
                                     i:J 7k ffi (� AAi ui)
  B08102

  A0l 108
                        LA

                        LA
                                            *
                                     WL- Hot Strip I02g x 90bags/cs
                                     J!. j.r; mi Jffi
                                     Kang Shi Fu - Syrup of Plum Drink 500ml x
                                                                                                            I

                                                                                                            5
                                     I 5btls/cs
                                      mi 9r!i {�J 1W t� tm
  CRY-15                             CRY under 24oz ( I 5btls/cs)                                           5




                                                                                                  Total                              $694.67
   Upon receipt of product, Please inspect immediately if all 1noducts arc corre,:t as order. All claims must be made
   within 3 bussincs days of receitpts of goods. No returns will be accepted if expiring within 2 months.
   Accounts with invoices more than 15 days past due will be automatically place on COD delivery until the past due invoices were paid. A late
   charge of 1.5% ( 18% annual) will be calculated on the outstanding balance. $25.00 fc.: c harged for each returned check.




                                                                                                   Scanned with CamScanner

    OCM - 0003                                                                                           CONFIDENTIAL
                                                                                                 (ATTORNEYS EYES ONLY)
Case 2:19-cv-08917-SB-KS Document 32-8 Filed 02/11/21 Page 3 of 5 Page ID #:563




                     OCM Group USA, Inc.                                                                                             Invoice·
 I 6555 Gale Ave. City of Industry. CA 91745                                                          Date             S.O. No.            Invoice#
 Tel: 626-239-0506 / 626-622-7409 Fax: 626-400-2881                                                4/2/2020             20379              0019367

   Bill To                                                                             Ship To
 Eugene si:m 1:irkct                                                                Eugene Asian Market
 :-03 E. 11th ,·e                                                                   503 E. I llh Ave
 Fugcnc OR 97401                                                                    Eugene. OR 9740 I



                                                                 P.O. No.             Terms          Due Date          Ship Date              Rep

                                                                                      Nc130           5/2/2020                               Jking

        Item              Site                          Description                              Quantity               Rate               Amount

 C0i 103              A            XPP Milk Tea Strawberry FLY 80g x                                          2
                                   3cups/pack, I 0packs/cs
                                     �!Ji\� � fH!H!�
C0l 102               A            XPP Milk Tea Taro FLY 80g x 3cups/pack,                                    2
                                   I 0packs/cs
                                     � ffl � :!f ITTH!'J *
C0i 104               A            XPP Milk Tea Barley FLY 80g x 3cups/pack,                                  2
                                   I 0packs/cs
                                   �����M*
C0l 101               A            XPP Milk Tea Original FLY 80g x 3cups/pack,                                2
                                   l0packs/cs ffi:�JU,Ji\ W.:n*M�
C0 l201               A            XPP Premium Milk Tea Red Bean FLY 64g x                                    2
                                   3cups/pack, 10packs/cs
                                   ffi: l:'JU�JUH4-h .¥iJQ'J *
M01801                A            DXC-Fruit Machi Coconut Milk Flavor                                        1
                                   21 0g x 30bags/cs
                                   -t��HJ$'Jtfff-� fQllHit:j::-M�
M0l802                A            DXC-Fruit Mochi Matcha Flavor                                              I
                                   21 0g x 30bags/cs
                                   lfililrH�#tlff � t�*
M0l803               A             DXC-Fruit Mochi Mango F lavor 21 0g x                                      I
                                   30bags/cs
                                                         =c
                                   lfil � H ti #t /ff-� 5Fc
M01602               A             DXC-Mini Fried Dough Twist(Spicy) 120g x                                   I
                                   30bags/cs
                                   -t� 15' H 1H(,ftt UifS�U!.t-
C0l 202              A             XPP Premium Milk Tea Mango Pudding FLY                                     2


 M0120I              A
                                                       *
                                   80g x 3cups/pack, I 0packs/cs
                                    :ffi: :��AH 44--c ;{fi T Yl'J *
                                   DXC-Soft Flour Cake (Brown Suger) 454g x                                   2
                                   12 bags/cs
                                   lfil�Hr.J;J.U� c ¥!:{fJ.li)
                                   Total Case Shipped                                                        80



                                                                                                     Total                            $3,145.00
  Upon receipt of product, Please inspect immediately if all products arc correct as order. All claims must be made
  within 3 bussincs days of receitpts of goods. No returns will be accepted if expiring within 2 months.
  Accounts wi�h inv ices more th an 15 days past due 11 ill be au10111a1ic.:tJ � e on COD delivery until tho;: past due invoices wt:n: paid. A late
                      �            _ be calculated on                         � �
 charge or 1.51/o ( 181/o annual) will                the out,tanding balantt $'25.00 rec charged for o;:ach rt:lumt:d check.




                                                                                                      Scanned with CamScanner

    OCM - 0004                                                                                              CONFIDENTIAL
                                                                                                    (ATTORNEYS EYES ONLY)
Case 2:19-cv-08917-SB-KS Document 32-8 Filed 02/11/21 Page 4 of 5 Page ID #:564




                     OCM Group USA, Inc.                                                                                           Invoice
                                                                                                    Date             S.O. No.            Invoice#
 16555 Gale Ave. City of Industr y, CA 91745
 Tel: 626-239-0506 / 626-622-7409 Fax: 626-400-2881                                               I/R/2020            18920              0017301

   Bill To                                                                            Ship To
 Car ce Group LLC.
     y                                                                             Caryec Group LLC.
 52 Caspian.                                                                       52 Caspian,
 Lake Forc<L C/\. 92630                                                            Lake Forest, CA 92630




                                                                P.O. No.             Terms          Due Date         Ship Date              Rep
                                                                                                           .
                                                                                      COD            1/8/2020         1/8/2020              wz
         Item            Site                          Description                              Quantity              Rate               Amount

Al 1102              2020-08       YS - Coconut Juice 245ml x 24boxes/cs                                       2
                                   t1!ilijJAA!tllll-=n i"C��)
A02101               2020-06       LFY- Lan Fong Yuen Milk Tea 280ml x                                         I
                                   15cups/cs
                                   � 7'i Im f:f: � WH�
                                   Total Case Shipped                                                          3
CRV-20G                            CRY under 24oz charge 20btls/cs (Glass�f'ii'J)                              I




                                                                                                   Total                                  $65.00
  Upon receipt of product, Please inspect immediately if Hll prod ucts :ire correo:t as order. All claims must be made
  within 3 bussines da)'S of r cccitpts o f goods. No returns will he an·e1 1 tcd if expiring w ithin 2 months.
  Accounts with invoices more than 15 days past due will he automatically place 1)11 COD delivery until thc past Jue;: invoices wcn: paid. A late
 charge of 1. 5% ( 18% annual) will be cah.:ulatct.l on the out standing halarm:. $25.0U Ice chargcd for each returned check.




                                                                                                     Scanned with CamScanner

    OCM - 0005                                                                                            CONFIDENTIAL
                                                                                                  (ATTORNEYS EYES ONLY)
Case 2:19-cv-08917-SB-KS Document 32-8 Filed 02/11/21 Page 5 of 5 Page ID #:565




                     OCM Group USA, Inc.                                                                                                Invoice
                                                                                                       Dal&              S.O. No.             Invoice#
 16555 Gale Ave. City oflndu try. CA 91745
 Tel: 626-239-0506 / 626-622-7409 Fax: 626-400-2881                                                 1/18/2019                                 0008245

   Bill To                                                                              Ship To
 528 Club                                                                             RII
 .CA




                                                                  P.O. No.              Terms          Due Date           Ship Date              Rep

                                                                                        Net 30         2/17/2019

       Item                Site                          Description                              Quantity                Rate                Amount

 802102               LA            Lays'- Potato Chips (Tomato Flavor) 104g x                                   1
                                    24btls/cs
                                    *$� Jt®�c:mm�)
 802201               LA            Lays'- Potato Chips (Cucumber Flavor) 70g x                                  I
                                    22bags/cs
                                    5t;$� Jt1&�(�/Q�)
 A03201               LA            XPP- Meco Peach & Pink Grapefn.iit Tea                                       2
                                    400ml x l 5btls/cs
                                    W�fflMeco*H-� t'j�t'j�U�                                                ..
 A03202               LA            XPP- Meco Thai Lime Tea 400ml x I 5btls/cs                                   2
                                    W JJOJ�Meco :!l Yr* � WIT    :a:
 A03203               LA            XPP- Meco Cumquat & Lemon Tea 400ml x                                        2
                                    l 5btls/cs
                                    W��Meco*H-* �filirrti
 CRV-15                             CRY under 24oz ( l 5btls/cs)                                                 6




                                                                                                        Total                                 $523.65
   Upon receipt of product, Please inspect immediately if ull products arc corn·ct as order. All cl:1ims must be made
   within 3 bussines days of receitpts of goods. No returns will be acccpkd if expiring within 2 months.
   Accounts wi h in\' oiccs murc than 15 days pa,t due will bc aut 111a1i,
               �                                                   �       tJ���c 011 C_Ol> ddivc� until th..: past du..: in\'oic.:s w.:r.: paid. A late
  charge of 1.51/o (18% annual) will bi: calculated on the oul>tandmg  balance. S-25.00 Ice dmrgcd lur cad1 rctum.:d ch.:,k.




                                                                                                         Scanned with CamScanner

   OCM - 0006                                                                                                 CONFIDENTIAL
                                                                                                      (ATTORNEYS EYES ONLY)
